Citation Nr: 0318699	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the lower 
back claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment in 1985.

(The issue of whether new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a low 
back disorder has been received will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Air Force from 
November 1971 to November 1975, and from October 1981 to 
April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia that denied the appellant's claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151.  That section provides compensation to any veteran 
who has suffered an injury or an aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment.  In denying the claim, the RO found, essentially, 
that the appellant had not incurred additional disability of 
the lower back as a result of VA medical treatment.

This matter is the subject of a separate document under the 
same docket number as the attempt to reopen the claim for 
service connection for a back disorder because the appellant 
is now represented by different representatives for each 
issue. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

The Board finds that VA has not complied with the duty to 
assist provisions contained in the new law.  In particular, 
the provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

In addition, since the issuance of the February 1997 
Statement of the Case (SOC), there was submitted additional 
evidence that appears to be relevant to the issue on appeal.  
Neither the appellant nor his representative has provided a 
waiver of the initial review of that evidence by the RO prior 
to its submission for review to the Board.  Since the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since a Supplemental 
Statement of the Case (SSOC) pertaining to that evidence has 
not been issued, this evidence must be referred back to the 
RO.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this case, the appellant has essentially argued that he 
has additional disability in his lower back which is alleged 
to have occurred as a result of surgery performed at a VA 
facility in October 1985.  The appellant's claim for 
38 U.S.C.A. § 1151 benefits was denied in a rating decision 
issued in January 1997.  All claims for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 filed before October 1, 
1997 must be adjudicated under the provisions of § 1151 as 
they existed prior to that date.  Prior legal provisions 
requiring fault or negligence on the part of the VA are no 
longer in effect for such claims.  See Brown v. Gardner, 115 
S. Ct. 552 (1994).  

The relevant sections of 38 C.F.R. § 3.358 provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Furthermore, in 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of medical or surgical 
treatment, the following consideration will govern:  It will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1). 

Finally, current provisions prohibit compensation for 
"necessary consequences" of surgical treatment or 
examination.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from the 
surgery.  38 C.F.R. § 3.358(c)(3).

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent (non VA treatment) cause, there 
is no entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment.  At this time, 
there is no current competent medical evidence either clearly 
showing or clearly refuting the existence of additional lower 
back disability as well as a nexus between the appellant's 
treatment at a VA medical facility and the development of the 
current disability.  In other words, on this fundamental 
point, the record is murky. 

In particular, there is no indication of record that the RO 
attempted to get any medical opinion on the clinical 
questions presented by this case, including whether or not 
the appellant currently suffers from any lower back 
neuropathy related to the back surgery performed in October 
1985.  These considerations require further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The RO 
should schedule the appellant for all appropriate medical 
examinations, including neurologic and orthopedic 
examinations, in order to ascertain whether the appellant 
does in fact suffer from any residuals related to his October 
1985 back surgery.  Any additional reports of inpatient or 
outpatient treatment should be obtained as well so as to 
ensure complete appellate review.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the appellant 
should identify all sources of treatment 
for his back condition from 1985 to the 
present.

4.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, the 
appellant should identify all sources of 
treatment for his back condition from 
1985 to the present.

5.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange for comprehensive VA 
examinations to determine the neurologic 
and orthopedic status of the appellant's 
lumbar spine.  The claims file must be 
made available to, and be reviewed by, 
the examiners in conjunction with the 
examinations.  If the appellant fails to 
report for either examination, the 
opinion(s) should be rendered based on a 
review of the claims file.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's low 
back disorder.  The rationale for all 
opinions expressed should also be 
provided.

Following the examination of the 
appellant and a review of the complete 
record, including the hospital records 
from the 1985 VA surgery and the 1987 
private surgery, and a copy of this 
remand, the examiners should furnish 
opinions concerning the following:

(a) What were the manifestations of a 
lumbar spine disorder present prior to 
the October 1985 surgery?  Discuss spina 
bifida occulta.

(b) Did the appellant develop any 
additional identifiable lumbar spine 
disabilities due to any VA treatment 
during the 1985 hospitalization for the 
back surgery beyond what would be 
considered the necessary consequences of 
the procedures done at that time, 
including myelograms?  More specifically, 
is it at least as likely as not that the 
1985 back surgery caused any additional 
lumbar spine pathology, and, if not, are 
there any residuals other than the 
"necessary consequences" of the surgery 
or other treatment, including myelograms, 
present?  Discuss in relation to the 
retraction of the S1 nerve root and the 
formation of scar tissue.  A discussion 
of the nature, expected clinical course 
and treatment modalities of disc problems 
and spina bifida occulta may be useful in 
describing the natural progress of the 
appellant's lumbar spine disorder(s).  If 
found, the examiner(s) should identify 
the specific additional disability or 
disabilities caused by the particular VA 
treatment -- as opposed to the natural 
progress of any underlying disorder, or 
as a result of the November 1986 lumbar 
strain or the June 1987 private surgery.  
Further, the examiners must comment 
specifically on the degree of medical 
probability that, if any additional 
disability is present, it would have 
resulted regardless of the surgery in 
October 1985.  The examiners' reports 
should reflect consideration of the 
private medical opinions of record on 
these points.

The examiners are advised that the 
question of negligence is not at issue.

6.  Thereafter, the RO should readjudicate 
the appellant's § 1151 claim at issue.  
The RO should consider all of the evidence 
of record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  The RO should adjudicate the 
appellant's claim on the appropriate legal 
basis and with consideration of all 
pertinent regulations.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

